
	

116 HR 3537 : Veteran Entrepreneurship Training Act of 2019
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 3537
		IN THE SENATE OF THE UNITED STATES
		November 14, 2019Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACT
		To amend the Small Business Act to codify the Boots to Business Program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Veteran Entrepreneurship Training Act of 2019. 2.Boots to Business ProgramSection 32 of the Small Business Act (15 U.S.C. 657b) is amended by adding at the end the following new subsection:
			
				(h)Boots to Business Program
 (1)Covered individual definedIn this subsection, the term covered individual means— (A)a member of the Armed Forces, including the National Guard or Reserves;
 (B)an individual who is participating in the Transition Assistance Program established under section 1144 of title 10, United States Code;
 (C)an individual who— (i)served on active duty in any branch of the Armed Forces, including the National Guard or Reserves; and
 (ii)was discharged or released from such service under conditions other than dishonorable; and (D)a spouse or dependent of an individual described in subparagraph (A), (B), or (C).
 (2)EstablishmentBeginning on the first October 1 after the enactment of this subsection and for the subsequent 4 fiscal years, the Administrator shall carry out a program to be known as the Boots to Business Program to provide entrepreneurship training to covered individuals.
 (3)GoalsThe goals of the Boots to Business Program are to— (A)provide assistance and in-depth training to covered individuals interested in business ownership; and
 (B)provide covered individuals with the tools, skills, and knowledge necessary to identify a business opportunity, draft a business plan, identify sources of capital, connect with local resources for small business concerns, and start up a small business concern.
						(4)Program components
 (A)In generalThe Boots to Business Program may include— (i)a presentation providing exposure to the considerations involved in self-employment and ownership of a small business concern;
 (ii)an online, self-study course focused on the basic skills of entrepreneurship, the language of business, and the considerations involved in self-employment and ownership of a small business concern;
 (iii)an in-person classroom instruction component providing an introduction to the foundations of self employment and ownership of a small business concern; and
 (iv)in-depth training delivered through online instruction, including an online course that leads to the creation of a business plan.
 (B)CollaborationThe Administrator may— (i)collaborate with public and private entities to develop course curricula for the Boots to Business Program; and
 (ii)modify program components in coordination with entities participating in a Warriors in Transition program, as defined in section 738(e) of the National Defense Authorization Act for Fiscal Year 2013 (10 U.S.C. 1071 note).
							(C)Use of resource partners
 (i)In generalThe Administrator shall— (I)ensure that Veteran Business Outreach Centers regularly participate, on a nationwide basis, in the Boots to Business Program; and
 (II)to the maximum extent practicable, use a variety of other resource partners and entities in administering the Boots to Business Program.
 (ii)Grant authorityIn carrying out clause (i), the Administrator may make grants to Veteran Business Outreach Centers, other resource partners, or other entities to carry out components of the Boots to Business Program.
 (D)Availability to Department of DefenseThe Administrator shall make available to the Secretary of Defense information regarding the Boots to Business Program, including all course materials and outreach materials related to the Boots to Business Program, for inclusion on the website of the Department of Defense relating to the Transition Assistance Program, in the Transition Assistance Program manual, and in other relevant materials available for distribution from the Secretary of Defense.
 (E)Availability to Veterans AffairsIn consultation with the Secretary of Veterans Affairs, the Administrator shall make available for distribution and display at local facilities of the Department of Veterans Affairs outreach materials regarding the Boots to Business Program which shall, at a minimum—
 (i)describe the Boots to Business Program and the services provided; and (ii)include eligibility requirements for participating in the Boots to Business Program.
 (5)ReportNot later than 180 days after the date of the enactment of this subsection and every year thereafter, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on the performance and effectiveness of the Boots to Business Program, which may be included as part of another report submitted to such Committees by the Administrator, and which shall include—
 (A)information regarding grants awarded under paragraph (4)(C); (B)the total cost of the Boots to Business Program;
 (C)the number of program participants using each component of the Boots to Business Program; (D)the completion rates for each component of the Boots to Business Program;
 (E)to the extent possible— (i)the demographics of program participants, to include gender, age, race, relationship to military, military occupational specialty, and years of service of program participants;
 (ii)the number of small business concerns formed or expanded with assistance under the Boots to Business Program;
 (iii)the gross receipts of small business concerns receiving assistance under the Boots to Business Program;
 (iv)the number of jobs created with assistance under the Boots to Business Program; (v)the number of referrals to other resources and programs of the Administration;
 (vi)the number of program participants receiving financial assistance under loan programs of the Administration;
 (vii)the type and dollar amount of financial assistance received by program participants under any loan program of the Administration; and
 (viii)results of participant satisfaction surveys, including a summary of any comments received from program participants;
 (F)an evaluation of the effectiveness of the Boots to Business Program in each region of the Administration during the most recent fiscal year;
 (G)an assessment of additional performance outcome measures for the Boots to Business Program, as identified by the Administrator;
 (H)any recommendations of the Administrator for improvement of the Boots to Business Program, which may include expansion of the types of individuals who are covered individuals;
 (I)an explanation of how the Boots to Business Program has been integrated with other transition programs and related resources of the Administration and other Federal agencies; and
 (J)any additional information the Administrator determines necessary..  Passed the House of Representatives November 13, 2019.Cheryl L. Johnson,Clerk. 